Citation Nr: 1214978	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from January 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his May 2010 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the Veteran currently suffers from bilateral hearing loss as a result of noise exposure in active duty service.

2.  The preponderance of the evidence supports a finding that the Veteran currently suffers from tinnitus as a result of noise exposure in active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he currently suffers from bilateral hearing loss and bilateral tinnitus as a result of his time in active duty service.  Specifically, the Veteran alleges that his duties aboard two naval destroyers, to include service in the engine and boiler rooms, as well as one incident where he was directly beneath his ship's guns when they were fired during a practice exercise, exposed him to acoustic trauma.  The Board concurs.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus have been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d) (2011).  Furthermore, sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159 (a)(2) (2011).  In this regard, the Court of Appeals for Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

With respect to Shedden element (1), current diagnosis, the Board notes that during his March 2009 VA audiological examination, the Veteran's measured puretone threshold values were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
60
60
65
LEFT
40
55
75
85
80

Thus, the Veteran has a current diagnosis of bilateral hearing loss, for VA purposes.  Furthermore, the Veteran was diagnosed with bilateral tinnitus.  Shedden element (1) has been satisfied.  See 38 C.F.R. § 3.385 (2011); see also Shedden, supra.

Review of the Veteran's service treatment records reveals that upon entry into and separation from active duty service, the Veteran was noted to score 15/15 upon whispered voice testing.  See Service Treatment Records, January 22, 1944 and May 2, 1946.  Though there are no complaints of bilateral hearing loss or tinnitus during the Veteran's time in service, the Board finds his military occupational specialty to be consistent with his complaints of acoustic trauma in service.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to loud noises during service and that he suffered from decreased hearing acuity and tinnitus since that time.  See Davidson, supra; Buchanan, supra; Jandreau, supra.  Therefore, the Board concedes that the Veteran was exposed to loud noise during service.  Thus, Shedden element (2), in-service disease or injury, has been satisfied.  See Shedden, supra.

With respect to crucial Shedden element (3), nexus, the medical evidence of record consists of the March 2009 VA audiological examination report.  

At the time of his March 2009 VA audiological examination, the Veteran complained of hearing loss and periodic tinnitus in both ears.  The tinnitus was present every day and lasted 20 to 30 seconds.  The Veteran stated that he had trouble hearing conversational speech.  He indicated that his hearing problems began during his service in the Navy.  The Veteran's in-service duties were reported as a fireman and a worker in his ship's boiler room.  On one specific occasion, the Veteran reported coming out of a hatch on his ship when a five-inch gun fired directly above his head.  He stated that his ears rang and he could not hear for quite a while.  He also stated that he experienced tinnitus after a K-Gun fired so close to him that he received powder burns.  The Veteran denied a history of ear pathology or vertigo and as a civilian, spent a year in a plywood mill turning sheets, was a choke setter in the woods, and thereafter was a truck driver for 40 years.  See VA Audiological Examination Report, March 8, 2009.

The VA examiner noted that the Veteran's service treatment records were unavailable and there were no prior hearing tests.  It was believed that the Veteran's hearing loss and tinnitus were less likely than not caused by noise exposure during military service.  This opinion was based on the facts that: (1)  Although his service treatment records were unavailable, they evidently showed "normal hearing to whisper and coin click tests."  It was unknown if these service records were from entrance, exit, or both.  (2)  The Veteran was 83 years of age and hearing loss was noted to be common in his age group.  (3)  The configuration of his hearing loss in the right ear was noted to be inconsistent with the effect of noise exposure.  (4)  Although the Veteran stated that a five-inch gun went off above his head, this would not explain the greater hearing loss in the left ear.  (5)  The Veteran also reported hunting without ear protection and employment as a truck driver for 40 years.  His greater hearing loss in the left ear could be associated with occupational noise as that ear received more traffic and truck noise.  Id.

Later in March 2009, an addendum to the VA audiological examination was associated with the Veteran's claims file.  The same audiologist noted that the Veteran's service records were received and reviewed.  It was noted that no pure-tone testing was done in the service and the only speech testing upon entry suggested normal hearing in both ears.  Speech testing and coin click testing at separation in 1946 also suggested normal hearing in both ears.  No complaints of hearing loss or tinnitus were noted during the separation examination.  The audiologist stated that review of the Veteran's service records did not alter his prior nexus opinion.  He stated that the Veteran passed the standard hearing tests that were done at the time of his separation and it was believed that his hearing loss and tinnitus were less likely than not caused by noise exposure in service.  See VA Audiological Examination Report Addendum, March 31, 2009.

The Board is aware of the holding in Hensley v. Brown, 5 Vet. App. 155, 158 (1993), which established that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Based on the holding in Hensley, the Board does not find the March 2009 VA examination report and addendum to be probative.

During his March 2012 Travel Board hearing, the Veteran stated that he had experienced tinnitus and hearing loss since his time in active duty service.  The Board notes that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, the Board finds the Veteran's claims regarding his having problems with tinnitus and bilateral hearing loss since prior to his separation from active duty competent and credible evidence of continuity of symptomatology because the presence of these disorders is not a determination "medical in nature" and they are therefore capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

Therefore, with granting the Veteran the benefit of any reasonable doubt in this matter, the Board concludes that service connection for tinnitus and bilateral hearing loss are warranted because the record contains medical evidence of a current disability, evidence of the in-service incurrence of an injury, and a nexus between the in-service injury and the current disabilities.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011); Shedden, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


